                                                                                    1
                                                                                    2
                                                                                    3
                                                                                    4
                                                                                    5
                                                                                    6
                                                                                    7
                                                                                    8
                                                                                                              UNITED STATES DISTRICT COURT
                                                                                    9
                                                                                                            CENTRAL DISTRICT OF CALIFORNIA
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                      JACK SCHROEDER, an individual; and No.: 2:20-cv-05127-FLA (PVCx)
                                                                                   12 BRITNI SUMIDA, an individual,
REED SMITH LLP




                                                                                   13                     Plaintiffs,            PROTECTIVE ORDER
                                                                                              vs.
                                                                                   14
                                                                                      VOLVO GROUP NORTH AMERICA,
                                                                                   15 LLC, a Delaware limited liability
                                                                                      company; and VOLVO CAR USA LLC,
                                                                                   16 a Delaware limited liability company,
                                                                                   17                     Defendants.
                                                                                   18
                                                                                      VOLVO CAR USA LLC, a Delaware
                                                                                   19 limited liability company
                                                                                   20                     Counter-Complainant,
                                                                                   21         vs.
                                                                                   22 JACK SCHROEDER, an individual; and
                                                                                      BRITNI SUMIDA, an individual,
                                                                                   23
                                                                                                    Counter-Defendants.
                                                                                   24
                                                                                   25 1.     INTRODUCTION
                                                                                   26        1.1    PURPOSES AND LIMITATIONS
                                                                                   27        Discovery in this action is likely to involve production of confidential,
                                                                                   28 proprietary, or private information for which special protection from public disclosure

                                                                                                                         PROTECTIVE ORDER
                                                                                    1 and from use for any purpose other than prosecuting this litigation may be warranted.
                                                                                    2 Accordingly, the parties hereby stipulate to and petition the Court to enter the following
                                                                                    3 Stipulated Protective Order. The parties acknowledge that this Order does not confer
                                                                                    4 blanket protections on all disclosures or responses to discovery and that the protection
                                                                                    5 it affords from public disclosure and use extends only to the limited information or items
                                                                                    6 that are entitled to confidential treatment under the applicable legal principles. The
                                                                                    7 parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
                                                                                    8 Protective Order does not entitle them to file confidential information under seal; Civil
                                                                                    9 Local Rule 79-5 sets forth the procedures that must be followed and the standards that
                                                                                   10 will be applied when a party seeks permission from the court to file material under seal.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        1.2    GOOD CAUSE STATEMENT
                                                                                   12        This action involves claims for copyright infringement, unfair competition, right
REED SMITH LLP




                                                                                   13 of publicity, and trademark infringement that will likely require the parties to disclose
                                                                                   14 sensitive financial or other proprietary information, such as revenue reports, earnings
                                                                                   15 reports, agreements with third parties, and/or licenses that could be subject to
                                                                                   16 nondisclosure agreements. Discovery in this case also is likely to include confidential
                                                                                   17 business information, confidential business practices and other commercial information
                                                                                   18 (including information implicating privacy rights of third parties) that is not publicly
                                                                                   19 available (including material subject to copyright protection but not yet registered with
                                                                                   20 the U.S. Copyright Office) that may be protected from public disclosure under state or
                                                                                   21 federal statutes, court rules and/or common law.
                                                                                   22        Accordingly, to expedite the flow of information, to facilitate the prompt
                                                                                   23 resolution of disputes concerning requests for disclosure of confidential, discoverable
                                                                                   24 information, to adequately prevent confidential information from being disclosed to
                                                                                   25 competitors and other third parties that have no interest in the outcome of the parties’
                                                                                   26 disputes, to ensure that the parties are permitted reasonable necessary uses of such
                                                                                   27 material in preparation for trial, to address their handling at the conclusion of litigation
                                                                                   28 and in the interests of justice, the parties believe in good faith that a protective is
                                                                                                                                  –2–
                                                                                                                           PROTECTIVE ORDER
                                                                                    1 warranted and appropriate in this matter to maintain the confidentiality of certain
                                                                                    2 discoverable information. It is the intent of the parties that discoverable information
                                                                                    3 will not be designated as confidential for tactical reasons or otherwise unless good cause
                                                                                    4 exists therefor.
                                                                                    5 2.     DEFINITIONS
                                                                                    6        2.1    Action: the captioned action (and cross-claims) titled Jack Schroeder, et
                                                                                    7 al. v. Volvo Group North America, LLC, et al., Case No. 2:20-cv-05127-FLA (PVC).
                                                                                    8        2.2    Challenging Party: a Party or Non-Party that challenges the designation
                                                                                    9 of information or items under this Order.
                                                                                   10        2.3    “CONFIDENTIAL” Information or Items: information (regardless of how
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 it is generated, stored or maintained) or tangible things that qualify for protection under
                                                                                   12 Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
REED SMITH LLP




                                                                                   13 Statement.
                                                                                   14        2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
                                                                                   15 support staff).
                                                                                   16        2.5    Designating Party: a Party or Non-Party that designates information or
                                                                                   17 items that it produces in disclosures or in responses to discovery as
                                                                                   18 “CONFIDENTIAL.”
                                                                                   19        2.6    Disclosure or Discovery Material: all items or information, regardless of
                                                                                   20 the medium or manner in which it is generated, stored, or maintained (including, among
                                                                                   21 other things, testimony, transcripts, and tangible things), that are produced or generated
                                                                                   22 in disclosures or responses to discovery in this matter.
                                                                                   23        2.7    Expert: a person with specialized knowledge or experience in a matter
                                                                                   24 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                                                                                   25 expert witness or as a consultant in this Action.
                                                                                   26        2.8    House Counsel: attorneys who are employees of a Party to this Action.
                                                                                   27 House Counsel does not include Outside Counsel of Record or any other outside
                                                                                   28 counsel.
                                                                                                                                  –3–
                                                                                                                           PROTECTIVE ORDER
                                                                                    1        2.9    Non-Party: any natural person, partnership, corporation, association, or
                                                                                    2 other legal entity not named as a Party to this action.
                                                                                    3        2.10 Outside Counsel of Record: attorneys who are not employees of a Party
                                                                                    4 to this Action but are retained to represent or advise a Party to this Action and have
                                                                                    5 appeared in this Action on behalf of that Party or are affiliated with a law firm that has
                                                                                    6 appeared on behalf of that Party, and includes support staff.
                                                                                    7        2.11 Party: any party to this Action, including all of its officers, directors,
                                                                                    8 employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                                                    9 support staffs).
                                                                                   10        2.12 Producing Party:      a Party or Non-Party that produces Disclosure or
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Discovery Material in this Action.
                                                                                   12        2.13 Professional Vendors: persons or entities that provide litigation support
REED SMITH LLP




                                                                                   13 services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                                                   14 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
                                                                                   15 their employees and subcontractors.
                                                                                   16        2.14 Protected Material: any Disclosure or Discovery Material that is
                                                                                   17 designated as “CONFIDENTIAL.”
                                                                                   18        2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                                                                                   19 from a Producing Party.
                                                                                   20 3.     SCOPE
                                                                                   21        The protections conferred by this Stipulation and Order cover not only Protected
                                                                                   22 Material (as defined above), but also (1) any information copied or extracted from
                                                                                   23 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                                                                                   24 Material; and (3) any testimony, conversations, or presentations by Parties or their
                                                                                   25 Counsel that might reveal Protected Material.
                                                                                   26        Any use of Protected Material at trial will be governed by the orders of the trial
                                                                                   27 judge. This Order does not govern the use of Protected Material at trial.
                                                                                   28
                                                                                                                                –4–
                                                                                                                           PROTECTIVE ORDER
                                                                                    1 4.     DURATION
                                                                                    2        Even after final disposition of this litigation, the confidentiality obligations
                                                                                    3 imposed by this Order will remain in effect until a Designating Party agrees otherwise
                                                                                    4 in writing or a court order otherwise directs. Final disposition will be deemed to be the
                                                                                    5 later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
                                                                                    6 and (2) final judgment herein after the completion and exhaustion of all appeals,
                                                                                    7 rehearings, remands, trials, or reviews of this Action, including the time limits for filing
                                                                                    8 any motions or applications for extension of time pursuant to applicable law.
                                                                                    9 5.     DESIGNATING PROTECTED MATERIAL
                                                                                   10 5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 or Non-Party that designates information or items for protection under this Order must
                                                                                   12 take care to limit any such designation to specific material that qualifies under the
REED SMITH LLP




                                                                                   13 appropriate standards. The Designating Party must designate for protection only those
                                                                                   14 parts of material, documents, items, or oral or written communications that qualify so
                                                                                   15 that other portions of the material, documents, items, or communications for which
                                                                                   16 protection is not warranted are not swept unjustifiably within the ambit of this Order.
                                                                                   17        Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                                                   18 that are shown to be clearly unjustified or that have been made for an improper purpose
                                                                                   19 (e.g., to unnecessarily encumber the case development process or to impose
                                                                                   20 unnecessary expenses and burdens on other parties) may expose the Designating Party
                                                                                   21 to sanctions.
                                                                                   22        If it comes to a Designating Party’s attention that information or items that it
                                                                                   23 designated for protection do not qualify for protection, that Designating Party must
                                                                                   24 promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                                                   25        5.2      Manner and Timing of Designations. Except as otherwise provided in this
                                                                                   26 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
                                                                                   27 or ordered, Disclosure or Discovery Material that qualifies for protection under this
                                                                                   28 Order must be clearly so designated before the material is disclosed or produced.
                                                                                                                                 –5–
                                                                                                                           PROTECTIVE ORDER
                                                                                    1        Designation in conformity with this Order requires:
                                                                                    2        (a) for information in documentary form (e.g., paper or electronic documents,
                                                                                    3 but excluding transcripts of depositions or other pretrial or trial proceedings), that the
                                                                                    4 Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
                                                                                    5 “CONFIDENTIAL legend”), to each page that contains protected material. If only a
                                                                                    6 portion or portions of the material on a page qualifies for protection, the Producing Party
                                                                                    7 also must clearly identify the protected portion(s) (e.g., by making appropriate markings
                                                                                    8 in the margins).
                                                                                    9        A Party or Non-Party that makes original documents available for inspection
                                                                                   10 need not designate them for protection until after the inspecting Party has indicated
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 which documents it would like copied and produced. During the inspection and before
                                                                                   12 the designation, all of the material made available for inspection will be deemed
REED SMITH LLP




                                                                                   13 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                                                                                   14 copied and produced, the Producing Party must determine which documents, or portions
                                                                                   15 thereof, qualify for protection under this Order. Then, before producing the specified
                                                                                   16 documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
                                                                                   17 that contains Protected Material. If only a portion or portions of the material on a page
                                                                                   18 qualifies for protection, the Producing Party also must clearly identify the protected
                                                                                   19 portion(s) (e.g., by making appropriate markings in the margins).
                                                                                   20        (b) for testimony given in depositions that the Designating Party identify the
                                                                                   21 Disclosure or Discovery Material on the record, before the close of the deposition all
                                                                                   22 protected testimony.
                                                                                   23        (c) for information produced in some form other than documentary and for any
                                                                                   24 other tangible items, that the Producing Party affix in a prominent place on the exterior
                                                                                   25 of the container or containers in which the information             is stored the legend
                                                                                   26 “CONFIDENTIAL.”          If only a portion or portions of the information warrants
                                                                                   27 protection, the Producing Party, to the extent practicable, will identify the protected
                                                                                   28 portion(s).
                                                                                                                                 –6–
                                                                                                                          PROTECTIVE ORDER
                                                                                    1           5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                                                    2 failure to designate qualified information or items does not, standing alone, waive the
                                                                                    3 Designating Party’s right to secure protection under this Order for such material. Upon
                                                                                    4 timely correction of a designation, the Receiving Party must make reasonable efforts to
                                                                                    5 assure that the material is treated in accordance with the provisions of this Order.
                                                                                    6 6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                                    7           6.1   Timing of Challenges.      Any Party or Non-Party may challenge a
                                                                                    8 designation of confidentiality at any time that is consistent with the Court’s Scheduling
                                                                                    9 Order.
                                                                                   10           6.2   Meet and Confer. The Challenging Party will initiate the dispute
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
                                                                                   12 et seq.
REED SMITH LLP




                                                                                   13           6.3   The burden of persuasion in any such challenge proceeding will be on the
                                                                                   14 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
                                                                                   15 to harass or impose unnecessary expenses and burdens on other parties) may expose the
                                                                                   16 Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
                                                                                   17 the confidentiality designation, all parties will continue to afford the material in question
                                                                                   18 the level of protection to which it is entitled under the Producing Party’s designation
                                                                                   19 until the Court rules on the challenge.
                                                                                   20 7.        ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                                   21           7.1   Basic Principles. A Receiving Party may use Protected Material that is
                                                                                   22 disclosed or produced by another Party or by a Non-Party in connection with this Action
                                                                                   23 only for prosecuting, defending, or attempting to settle this Action. Such Protected
                                                                                   24 Material may be disclosed only to the categories of persons and under the conditions
                                                                                   25 described in this Order. When the Action has been terminated, a Receiving Party must
                                                                                   26 comply with the provisions of section 13 below (FINAL DISPOSITION).
                                                                                   27           Protected Material must be stored and maintained by a Receiving Party at a
                                                                                   28 location and in a secure manner that ensures that access is limited to the persons
                                                                                                                                  –7–
                                                                                                                           PROTECTIVE ORDER
                                                                                    1 authorized under this Order.
                                                                                    2        7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                                                                                    3 ordered by the court or permitted in writing by the Designating Party, a Receiving Party
                                                                                    4 may disclose any information or item designated “CONFIDENTIAL” only to:
                                                                                    5        (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
                                                                                    6 employees of said Outside Counsel of Record to whom it is reasonably necessary to
                                                                                    7 disclose the information for this Action;
                                                                                    8        (b) the officers, directors, and employees (including House Counsel) of the
                                                                                    9 Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                                                   10        (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 is reasonably necessary for this Action and who have signed the “Acknowledgment and
                                                                                   12 Agreement to Be Bound” (Exhibit A);
REED SMITH LLP




                                                                                   13        (d) the Court and its personnel;
                                                                                   14        (e) court reporters and their staff;
                                                                                   15        (f) professional jury or trial consultants, mock jurors, and Professional Vendors
                                                                                   16 to whom disclosure is reasonably necessary for this Action and who have signed the
                                                                                   17 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                                   18        (g) the author or recipient of a document containing the information or a
                                                                                   19 custodian or other person who otherwise possessed or knew the information;
                                                                                   20        (h) during their depositions, witnesses ,and attorneys for witnesses, in the Action
                                                                                   21 to whom disclosure is reasonably necessary provided: (1) the deposing party requests
                                                                                   22 that the witness sign the form attached as Exhibit A hereto; and (2) they will not be
                                                                                   23 permitted to keep any confidential information unless they sign the “Acknowledgment
                                                                                   24 and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
                                                                                   25 Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
                                                                                   26 depositions that reveal Protected Material may be separately bound by the court reporter
                                                                                   27 and may not be disclosed to anyone except as permitted under this Stipulated Protective
                                                                                   28 Order; and
                                                                                                                                    –8–
                                                                                                                          PROTECTIVE ORDER
                                                                                    1        (i) any mediator or settlement officer, and their supporting personnel, mutually
                                                                                    2 agreed upon by any of the parties engaged in settlement discussions.
                                                                                    3 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                                                                    4 OTHER LITIGATION
                                                                                    5        If a Party is served with a subpoena or a court order issued in other litigation that
                                                                                    6 compels disclosure of any information or items designated in this Action as
                                                                                    7 “CONFIDENTIAL,” that Party must:
                                                                                    8        (a) promptly notify in writing the Designating Party. Such notification will
                                                                                    9 include a copy of the subpoena or court order;
                                                                                   10        (b) promptly notify in writing the party who caused the subpoena or order to
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 issue in the other litigation that some or all of the material covered by the subpoena or
                                                                                   12 order is subject to this Protective Order. Such notification will include a copy of this
REED SMITH LLP




                                                                                   13 Stipulated Protective Order; and
                                                                                   14        (c) cooperate with respect to all reasonable procedures sought to be pursued by
                                                                                   15 the Designating Party whose Protected Material may be affected.
                                                                                   16        If the Designating Party timely seeks a protective order, the Party served with the
                                                                                   17 subpoena or court order will not produce any information designated in this action as
                                                                                   18 “CONFIDENTIAL” before a determination by the court from which the subpoena or
                                                                                   19 order issued, unless the Party has obtained the Designating Party’s permission. The
                                                                                   20 Designating Party will bear the burden and expense of seeking protection in that court
                                                                                   21 of its confidential material and nothing in these provisions should be construed as
                                                                                   22 authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
                                                                                   23 from another court.
                                                                                   24 9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
                                                                                   25 IN THIS LITIGATION
                                                                                   26        (a) The terms of this Order are applicable to information produced by a Non-
                                                                                   27 Party in this Action and designated as “CONFIDENTIAL.” Such information produced
                                                                                   28 by Non-Parties in connection with this litigation is protected by the remedies and relief
                                                                                                                                 –9–
                                                                                                                          PROTECTIVE ORDER
                                                                                    1 provided by this Order. Nothing in these provisions should be construed as prohibiting
                                                                                    2 a Non-Party from seeking additional protections.
                                                                                    3        (b) In the event that a Party is required, by a valid discovery request, to produce
                                                                                    4 a Non-Party’s confidential information in its possession, and the Party is subject to an
                                                                                    5 agreement with the Non-Party not to produce the Non-Party’s confidential information,
                                                                                    6 then the Party will:
                                                                                    7        (1) promptly notify in writing the Requesting Party and the Non-Party that
                                                                                    8 some or all of the information requested is subject to a confidentiality agreement with
                                                                                    9 a Non-Party;
                                                                                   10        (2) promptly provide the Non-Party with a copy of the Stipulated Protective
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Order in this Action, the relevant discovery request(s), and a reasonably specific
                                                                                   12 description of the information requested; and
REED SMITH LLP




                                                                                   13        (3) make the information requested available for inspection by the Non-Party, if
                                                                                   14 requested.
                                                                                   15        (c) If the Non-Party fails to seek a protective order from this court within 14 days
                                                                                   16 of receiving the notice and accompanying information, the Receiving Party may
                                                                                   17 produce the Non-Party’s confidential information responsive to the discovery request.
                                                                                   18 If the Non-Party timely seeks a protective order, the Receiving Party will not produce
                                                                                   19 any information in its possession or control that is subject to the confidentiality
                                                                                   20 agreement with the Non-Party before a determination by the court.          Absent a court
                                                                                   21 order to the contrary, the Non-Party will bear the burden and expense of seeking
                                                                                   22 protection in this court of its Protected Material.
                                                                                   23 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                                   24        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                                                   25 Protected Material to any person or in any circumstance not authorized under this
                                                                                   26 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
                                                                                   27 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
                                                                                   28 all unauthorized copies of the Protected Material, (c) inform the person or persons to
                                                                                                                                – 10 –
                                                                                                                           PROTECTIVE ORDER
                                                                                    1 whom unauthorized disclosures were made of all the terms of this Order, and (d) request
                                                                                    2 such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
                                                                                    3 that is attached hereto as Exhibit A.
                                                                                    4 11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                                    5 PROTECTED MATERIAL
                                                                                    6        When a Producing Party gives notice to Receiving Parties that certain
                                                                                    7 inadvertently produced material is subject to a claim of privilege or other protection,
                                                                                    8 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                                                    9 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                                                   10 may be established in an e-discovery order that provides for production without prior
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                                                                   12 parties reach an agreement on the effect of disclosure of a communication or
REED SMITH LLP




                                                                                   13 information covered by the attorney-client privilege or work product protection, the
                                                                                   14 parties may incorporate their agreement in the stipulated protective order submitted to
                                                                                   15 the court.
                                                                                   16 12.    MISCELLANEOUS
                                                                                   17        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                                                   18 person to seek its modification by the Court in the future.
                                                                                   19        12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                                   20 Protective Order no Party waives any right it otherwise would have to object to
                                                                                   21 disclosing or producing any information or item on any ground not addressed in this
                                                                                   22 Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                                                   23 ground to use in evidence of any of the material covered by this Protective Order.
                                                                                   24        12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                                                   25 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                                                                                   26 only be filed under seal pursuant to a court order authorizing the sealing of the specific
                                                                                   27 Protected Material at issue. If a Party's request to file Protected Material under seal is
                                                                                   28 denied by the court, then the Receiving Party may file the information in the public
                                                                                                                                – 11 –
                                                                                                                          PROTECTIVE ORDER
                                                                                    1 record unless otherwise instructed by the court.
                                                                                    2 13.    FINAL DISPOSITION
                                                                                    3        After the final disposition of this Action, as defined in paragraph 4, within 60
                                                                                    4 days of a written request by the Designating Party, each Receiving Party must return all
                                                                                    5 Protected Material to the Producing Party or destroy such material. As used in this
                                                                                    6 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                                                                    7 summaries, and any other format reproducing or capturing any of the Protected
                                                                                    8 Material. Whether the Protected Material is returned or destroyed, the Receiving Party
                                                                                    9 must submit a written certification to the Producing Party (and, if not the same person
                                                                                   10 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 category, where appropriate) all the Protected Material that was returned or destroyed
                                                                                   12 and (2) affirms that the Receiving Party has not retained any copies, abstracts,
REED SMITH LLP




                                                                                   13 compilations, summaries or any other format reproducing or capturing any of the
                                                                                   14 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                                                                                   15 archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
                                                                                   16 legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
                                                                                   17 work product, and consultant and expert work product, even if such materials contain
                                                                                   18 Protected Material. Any such archival copies that contain or constitute Protected
                                                                                   19 Material remain subject to this Protective Order as set forth in Section 4 (DURATION).
                                                                                   20 14.    SANCTIONS
                                                                                   21        Any willful violation of this Order may be punished by civil or criminal contempt
                                                                                   22 proceedings, financial or evidentiary sanctions, reference to disciplinary authorities, or
                                                                                   23 other appropriate action at the discretion of the Court.
                                                                                   24 FOR GOOD CAUSE SHOWN BY THE PARTIES’ STIPULATION, IT IS SO
                                                                                   25 ORDERED.
                                                                                   26
                                                                                   27 DATED: July 12, 2021                       __________________________________
                                                                                                                                 HON. PEDRO V. CASTILLO
                                                                                   28                                            United States Magistrate Judge
                                                                                                                                – 12 –
                                                                                                                          PROTECTIVE ORDER
                                                                                    1                                         EXHIBIT A
                                                                                    2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                                    3
                                                                                    4        I, _____________________________ [full name], of _________________ [full
                                                                                    5 address], declare under penalty of perjury that I have read in its entirety and understand
                                                                                    6 the Stipulated Protective Order that was issued by the United States District Court for
                                                                                    7 the Central District of California on [date] in the case of Jack Schroeder, et al. v. Volvo
                                                                                    8 Group North America, LLC, et al., Case No. 2:20-cv-05127-FLA (PVC). I agree to
                                                                                    9 comply with and to be bound by all the terms of this Stipulated Protective Order and I
                                                                                   10 understand and acknowledge that failure to so comply could expose me to sanctions and
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 punishment in the nature of contempt. I solemnly promise that I will not disclose in any
                                                                                   12 manner any information or item that is subject to this Stipulated Protective Order to any
REED SMITH LLP




                                                                                   13 person or entity except in strict compliance with the provisions of this Order.
                                                                                   14        I further agree to submit to the jurisdiction of the United States District Court for
                                                                                   15 the Central District of California for the purpose of enforcing the terms of this Stipulated
                                                                                   16 Protective Order, even if such enforcement proceedings occur after termination of this
                                                                                   17 action.      I hereby appoint __________________________ [full name] of
                                                                                   18 _______________________________________                [full   address    and    telephone
                                                                                   19 number] as my California agent for service of process in connection with this action or
                                                                                   20 any proceedings related to enforcement of this Stipulated Protective Order.
                                                                                   21 Date: ______________________________________
                                                                                   22 City and State where signed: _________________________________
                                                                                   23
                                                                                   24 Printed name: _______________________________
                                                                                   25
                                                                                   26 Signature: _________________________________
                                                                                   27
                                                                                   28
                                                                                                                                 – 13 –
                                                                                                                           PROTECTIVE ORDER
